RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2622-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

K.P.,

          Defendant-Appellant,

and

T.K.B.,

     Defendant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF S.K.,
a minor.
________________________

                   Submitted March 23, 2021 – Decided April 22, 2021

                   Before Judges Mawla and Natali.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Sussex County,
              Docket No. FG-19-0049-19.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Robyn A. Veasey, Deputy Public Defender,
              of counsel; Christine Olexa Saginor, Designated
              Counsel, on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jane C. Schuster, Assistant Attorney
              General, of counsel; Nicholas Dolinsky, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Rachel E. Seidman,
              Assistant Deputy Public Defender, of counsel and on
              the brief).

PER CURIAM

        In this appeal, K.P. (Ken)1 challenges a February 7, 2020 Family Part

order terminating his parental rights to S.K. (Sara), his daughter. The Law

Guardian and the Division of Child Protection and Permanency (Division) urge

that we uphold the trial court's decision. We affirm.

                                        I.

        We glean the following facts from the voluminous record in the case. Sara




1
    We use pseudonyms to protect the identity of the parties. R. 1:38-3(d)(12).
                                                                           A-2622-19
                                        2
was born in 2014 to T.K.B. (Tammy) and Ken.2 Tammy is also the mother of

J.K. (Jenna), who is approximately five years older than Sara, and two other

children. Ken lived with Tammy for approximately a month when Sara was

born but was arrested in March 2014 and sentenced to an approximate four-year

prison term. Sara continued to reside with Tammy and her siblings after Ken 's

arrest. Sara did not visit with Ken during his incarceration.

      In June 2017, while Ken was still in prison, Tammy was involuntarily

committed to a psychiatric unit. The Division immediately took custody of Sara,

then three-years-old, and her siblings, and filed a verified complaint for their

continued care and custody.      The court granted temporary custody to the

Division, and Sara and Jenna were placed with J.L. (Julie), a non-relative

resource parent, and her husband where they remain to date.

      In July 2017, J.P. (Jane), Ken's mother, contacted the Division to indicate

that she and her husband W.P. (Wyatt), would like to care for Sara, but not her

siblings. Jane told the Division, however, that she did not have an extra bedroom

and she has had very little contact with Sara since Ken's incarceration. She also




2
   As noted infra at page 8, Tammy voluntarily surrendered her parental rights
to Sara and has not participated in this appeal.
                                                                           A-2622-19
                                        3
informed the Division that Ken forged a court order stating Ken was not Sara's

father.3

      Jane contacted the Division again in August 2017 and was told Sara could

not be placed in her home because the residence lacked a suitable sleeping space

for her. In response, Jane indicated that she and Wyatt would sleep in the living

room to enable Sara to have her own room.

      The Division informed Jane that its primary goal at that time was to

reunify Sara with Tammy. Sara visited Jane and Wyatt in April 2018, and the

Division continued exploring them as a placement option for Sara, but remained

concerned about separating Sara from Jenna.

      On May 10, 2018, the trial court ordered Ken to complete a psychological

evaluation. The court also permitted visitation between Ken and Sara after his

release from prison in June 2018. Shortly thereafter, the court ordered that Sara

remain in the Division's care and custody and approved the Division's

permanency plan of termination of parental rights followed by resource home

adoption. The court concluded that Sara has "been in placement for a year and

[she] deserve[s] permanency."



3
  Ken initially disputed he was Sara's biological father. Accordingly, the court
ordered a paternity test which confirmed he was Sara's father.
                                                                           A-2622-19
                                       4
      Despite the change in the Division's permanency plan, the Division

nevertheless continued to coordinate visits between Ken and Sara. It also

provided Ken with services to assess the viability of reunifying him with Sara.

      The Division's expert, Mark Singer, Ed. D., conducted psychological and

bonding evaluations with Ken, Tammy, Jane, Wyatt, and Tammy's parents.

With regard to Ken, Dr. Singer concluded that it was clear Ken "absented

himself from [Sara's] life[] through his criminal behavior and his declining

visitation. The lack of consistent contact between [Ken] and [Sara] was evident

during the bonding evaluation." He also found "the objective test data suggest

that [Ken] has a history of engaging in anti[-]social acts" and "is likely to have

difficulty adhering to limits placed upon his behavior . . . ."

      As to Jane and Wyatt, Dr. Singer noted that "their relationship with [Sara]

has clearly been disrupted due to [Ken]'s reported behavior" and they were in

the early stages of developing a relationship.        Comparatively, Dr. Singer

concluded Sara formed "meaningful attachments" to Tammy, Tammy's parents,

and Julie.

      Dr. Singer also noted that any placement considerations for Sara should

address that "separat[ing Sara and Jenna] would likely have a significant

negative impact upon both girls" and that Sara's "need for permanency and


                                                                            A-2622-19
                                         5
stability is paramount." He explained that Ken would not be a viable parenting

option for Sara and noted Sara would "not likely . . . experience a negative

reaction to the loss of her relationship with her father." He also stated that "[t]he

data does not support a recommendation to place" Sara with Jane and Wyatt, but

that unsupervised visitation without Ken present would not create any undue

risk of harm to Sara.

      According to Dr. Singer, Sara viewed her resource parents as her

psychological parents and that severing that relationship would cause

"significant and enduring harm . . . that none of the other participants in [the]

evaluation can mitigate . . . ." Ultimately, Dr. Singer recommended the Division

continue pursuing termination of Ken's parental rights and permanent placement

of Sara with Julie.

      Leslie Trott, Ed. D., also performed a psychological and bonding

evaluation with Ken on January 2, 2019. Dr. Trott found Ken "demonstrate[d]

significant anti[-]social tendencies impairing his ability to parent safely and

successfully" and that "a child in [his] care will be at risk." Dr. Trott further

explained that "it [wa]s apparent that a parent/child emotional bond does not

exist" between Ken and Sara. He concluded "[n]o evidence collected here

supports [Sara] being placed with her biological father."


                                                                              A-2622-19
                                         6
      Dr. Trott determined, however, "there was a very close relationship

between [Jenna] and [Sara], and . . . an equally close relationship between [Sara]

and her [placement] mother." He found "to interrupt [these relationships] would

erase" any chance Sara has "to be inoculated against mental illness in the future."

      Notably, Dr. Singer conducted a second evaluation of Ken in January 2019

and altered his recommendation from termination of Ken's parental rights to

reunification with Sara because "it had seemed on some level that [Ken] had

learned from some of his experiences."          Based on Dr. Singer's updated

evaluation and other collateral information, and notwithstanding Dr. Trott's

conclusion, the Division voluntarily dismissed its guardianship action and

changed its permanency goal to reunification of Sara with Ken.

      Between June 2018 and April 2019, Ken visited Sara twenty-five times

but failed to appear or canceled his visits seventeen other times. Six other visits

were canceled for reasons unrelated to Ken's availability. Jane and Wyatt

attended eight of Ken's visits with Sara.

      In April 2019, the Division terminated Ken's visitation services because

of his inability to keep scheduled appointments. Ken also tested positive for

drug use in violation of his parole and was required to attend a residential

program for substance abuse. While attending the program, Sara refused to visit


                                                                             A-2622-19
                                        7
Ken by "hysterically crying, clinging to either [her] resource mom . . . [or Jenna],

and she was not able to be consoled."

       In May 2019, Tammy completed an identified surrender of her parental

rights to Sara, and approximately two weeks later the Division changed its

permanency goal from reunification to termination of Ken's parental rights and

accordingly filed a new guardianship complaint. Sara continued to refuse to see

Ken.

       Dr. Trott performed a clinical assessment of Sara on July 24, 2019, and

noted:

             [Sara] is now demonstrating heightened anxiety and
             severe emotional distress when approached to visit
             [Ken, Jane, and Wyatt]. She refuses, cries loudly,
             demonstrating additional emotional distress and
             behavioral resistance. Resulting emotional turmoil is
             now "spilling over" into other moments in her daily life.
             She reportedly is having sleep difficulties, her appetite
             has changed[,] and she is having toileting accidents.

       He also explained that by visiting Ken and his parents, Sara has "come to

realize she may be separated from her sister [Jenna] and her foster family ,"

which is causing a separation anxiety disorder.           As a result, Dr. Trott

recommended that Sara cease visiting with Ken, Jane, and Wyatt. On July 31,

2019, after the release from his residential substance abuse program, Ken was

reincarcerated for testing positive for drug use in violation of his parole.

                                                                               A-2622-19
                                         8
      At trial, the Division presented testimony from a Division caseworker and

Dr. Singer. The caseworker testified that Jane and Wyatt were not initially

considered for placement in August 2017 because Tammy still maintained her

parental rights, Sara's maternal grandparents were still being explored as a

potential placement, the Division was attempting to keep Sara and her siblings

together, and Jane and Wyatt's home had not yet been approved by the Division's

licensing process.

      Dr. Singer testified that Ken was not a viable option for Sara's permanent

placement.   He noted that Sara's "need for permanency, for stability and

consistency . . . outweighs delaying permanency" and that Ken placed himself

on a "negative trajectory" after relapsing and violating parole.     Dr. Singer

explained he altered his recommendation after his second evaluation of Ken

because it appeared Ken had learned from some of his experiences, but testified

Ken's reunification with Sara was no longer a viable option because of his

reincarceration.

      The Law Guardian presented testimony from Dr. Trott and Julie. Dr. Trott

similarly testified that neither Ken nor his parents were viable placement

options. He stated that he could not complete a second bonding evaluation

between Sara and Ken and his parents because Sara was "demonstrating


                                                                          A-2622-19
                                       9
significant distress" related to visiting with them. Julie stated that she and her

spouse were committed to adopting Sara.

      Gerard Figurelli, Ph.D., testified on Ken's behalf and expressly limited his

opinion "to whether or not [Jane and Wyatt] could parent a minor child." In this

regard, he stated he could not "draw any conclusions as to whether or not it[ was]

in [Sara]'s best interests to be removed from her current placement [with Julie]

and then placed with [Jane and Wyatt]" because it was beyond the scope of his

evaluation.

      After considering the testimonial and documentary evidence, Judge

Michael C. Gaus issued a February 7, 2020 order and fifty-six-page written

decision in which he concluded the Division established by clear and convincing

evidence all four prongs of the statutory criteria for termination of parental

rights under N.J.S.A. 30:4C-15.1(a)(1) to (4). In particular, the judge found the

Division established:    Ken's "inadequate and unavailable parenting caused

[Sara] to be placed at a substantial risk of developmental harm," N.J.S.A. 30:4C-

15.1(a)(1); Ken was "unable or unwilling to eliminate the harm that has

endangered [Sara] and the parental relationship" particularly because of Ken's

failed efforts at reunification, N.J.S.A. 30:4C-15.1(a)(2); the Division made

reasonable efforts to reunify Sara with Ken and considered alternatives to


                                                                            A-2622-19
                                       10
termination of Ken's parental rights, including the adequacy of placement with

Jane and Wyatt, N.J.S.A. 30:4C-15.1(a)(3); and termination of Ken's parental

rights will not cause Sara more harm than good, N.J.S.A. 30:4C-15.1(a)(4).

      Judge Gaus found that Drs. Singer and Trott provided credible testimony

and relied upon their opinions in deciding to terminate Ken's parental rights.

The judge, however, gave Dr. Figurelli's opinions less weight because he failed

to "counter any of [Drs. Singer and Trott's] conclusions and opinions" and he

"was unable to offer any child specific recommendations or conclusions that

related to [Sara]."

      On appeal, Ken challenges only Judge Gaus's prong three and four

findings, arguing that: 1) the Division failed to provide services to Sara to

address her refusal to visit Ken or his parents, 2) the Division failed to properly

consider Jane and Wyatt as a potential placement for Sara, and 3) the court gave

undue weight to the experts retained by the Division and the Law Guardian.4


4
  Ken does not contest the court's findings under the first or second prong of the
best interests test, and we therefore consider any challenge to the court's findings
on those prongs waived. See Telebright Corp. v. Dir., N.J. Div. of Tax'n, 424
N.J. Super. 384, 393 (App. Div. 2012) (deeming a contention waived when the
party failed to include any arguments supporting the contention in its brief) ;
Pressler & Verniero, Current N.J. Court Rules, cmt. 5 on R. 2:6-2 (2021) ("[A]n
issue not briefed is deemed waived."). We have nevertheless reviewed the
court's prong one and two findings and are satisfied they are supported by


                                                                              A-2622-19
                                        11
We disagree with all of these arguments and affirm the court's February 7, 2020

order substantially for the reasons detailed in Judge Gaus's comprehensive

written opinion. We provide the following comments to amplify our decision.

                                        II.

      In reviewing a court's decision to terminate an individual's parental rights,

"[t]he scope of our review of [the] . . . court's factual findings is limited." N.J.

Div. of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div.

2012).   "A Family Part's decision to terminate parental rights will not be

disturbed when there is substantial credible evidence in the record to support the

court's findings," N.J. Div. of Child Prot. & Permanency v. K.T.D., 439 N.J.

Super. 363, 368 (App. Div. 2015), because the court "has the opportunity to

make first-hand credibility judgments about the witnesses . . . [and] has a 'feel

of the case' that can never be realized by a review of the cold record," N.J. Div.

of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of

Youth & Fam. Servs. v. M.M., 189 N.J. 261, 293 (2007)).

      "Only when the trial court's conclusions are so 'clearly mistaken' or 'wide

of the mark' should an appellate court intervene and make its own findings to




substantial, credible evidence in the record and the court's legal conclusions are
unassailable.
                                                                              A-2622-19
                                        12
ensure that there is not a denial of justice." Ibid. (quoting N.J. Div. of Youth

& Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)). We must also recognize the

expertise of the Family Part. See, e.g., N.J. Div. of Youth & Fam. Servs. v.

F.M., 211 N.J. 420, 448 (2012). We review the trial court's legal conclusions

de novo. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

      A parent's right to maintain a relationship with his or her child is

constitutionally protected. In re Guardianship of K.H.O., 161 N.J. 337, 346

(1999) (citing Stanley v. Illinois, 405 U.S. 645 (1972)). Courts honor and

recognize this right, imposing strict standards for terminating the parent-child

relationship. Id. at 347. However, our public policy is that "[a] child cannot be

held prisoner of the rights of others, even those of [the] parents. Children have

their own rights, including the right to a permanent, safe and stable placement. "

N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div.

2004). "Keeping the child in limbo, hoping for some long[-]term unification

plan, would be a misapplication of the law." L.J.D., 428 N.J. Super. at 484

(quoting N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J. Super. 418, 438

(App. Div. 2001)).




                                                                            A-2622-19
                                       13
      A court may terminate parental rights only if the Division proves all four

prongs of the "best interests" test. K.H.O., 161 N.J. at 347-48, 363. Specifically,

before termination can occur, the Division must show by clear and convincing

evidence that:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

      "The four criteria enumerated in the best interests standard are not discrete

and separate; they relate to and overlap with one another to provide a

comprehensive standard that identifies a child's best interests." K.H.O., 161 N.J.


                                                                             A-2622-19
                                        14
at 348. Moreover, "parental fitness is the key to determining the best interests

of the child. The considerations involved in determinations of parental fitness

are extremely fact sensitive and require particularized evidence that address the

specific circumstances in the given case." Ibid. (citations omitted) (internal

quotation marks omitted).

                                       III.

      Ken first argues the court erred in concluding the Division satisfied prong

three. He specifically maintains the Division acted unreasonably in failing to

provide services to Sara to mitigate her separation anxiety disorder, and to

address her refusal to visit him and his parents after June 2019. Ken also blames

Tammy's "unstable home life" on Jenna taking a "parentified" role over Sara.

We reject all of these arguments.

      N.J.S.A. 30:4C-15.1(c) defines reasonable efforts as those reasonable

"attempts by an agency authorized by the [D]ivision to assist the parents in

remedying the circumstances and conditions that led to the placement of the

child and in reinforcing the family structure." The statute lists examples of

"reasonable attempts" at reunification, including but not limited to:

            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;



                                                                           A-2622-19
                                      15
            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;

            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [N.J.S.A. 30:4C-15.1(c).]

      The focus is on the Division's efforts toward "reunification of the parent

with the child and assistance to the parent to correct and overcome those

circumstances that necessitated the placement of the child into [resource parent]

care." K.H.O., 161 N.J. at 354. However, "[t]he diligence of [the Division]'s

efforts . . . is not measured by their success," but rather "against the standard of

adequacy in light of all the circumstances . . . ." In re Guardianship of DMH,

161 N.J. 365, 393 (1999).

      Here, Judge Gaus's finding that the Division used reasonable efforts to

provide services to Ken is amply supported by substantial credible evidence in

the record. The Division consistently worked with Ken towards reunification

with Sara despite his unpredictable attendance at visitations. The Division also

scheduled numerous psychological and bonding evaluations to address Sara's

best interests and properly consider placement with either Tammy's parents or



                                                                              A-2622-19
                                        16
Jane and Wyatt. It also provided various services specific to Ken including

individual therapy and pre- and post-adoption counseling.

      Further, the Division changed its permanency plan in January 2019 from

termination of parental rights to reunification and dismissed its guardianship

action contrary to Dr. Trott's findings. Ultimately, however, the permanency

plan was reverted back to termination of parental rights due to Ken's subsequent

reincarceration, his inconsistent efforts towards reunification with Sara, and her

need for permanency.

      We also reject Ken's claim that the Division failed to address

appropriately Sara's separation anxiety disorder.      As Dr. Trott's diagnosis

established, Sara was experiencing physical manifestations from her separation

anxiety starting in April 2019. The Division's case worker testified that the

Division repeatedly tried to counsel Sara once she started to refuse visiting Ken.

After those efforts proved unsuccessful, the Division asked Jenna to assist it in

supporting the visits and even tried to facilitate phone contact between Sara and

Ken at the recommendation of a counselor. Ken's position disregards Dr. Trott's

diagnosis and fails to acknowledge his own role in creating an unstable

environment for Sara.




                                                                            A-2622-19
                                       17
      Even if Sara was eventually able to overcome her separation anxiety, Ken

began repeating his pattern of anti-social behavior that both Drs. Singer and

Trott warned about in January 2019. Ken offers no explanation as to what the

Division could have done in light of his own behavior, including his resulting

reincarceration, and failure to attend a significant portion of visitations with

Sara. Considering the Division's efforts in light of all of the circumstances,

Judge Gaus did not err in concluding its efforts were reasonable.

                                         IV.

      Ken further contends the Division did not properly consider his parents as

placement options for Sara and "failed [his] family by unjustifiably prolonging

the licensing and placement process for [Jane and Wyatt], with whom Sara had

a prior relationship . . . ." Relying on New Jersey Division of Youth and Family

Services v. A.W., 103 N.J. 591, 610 (1986), he argues "placement of a child with

a relative would satisfy the best interests of the child standard . . . ." Further, he

suggests Sara should have been placed with Jane and Wyatt because "there [was]

no credible evidence in the record which establishes that the[y] . . . posed any

risk of harm to Sara." Again, we disagree.

      A court is required to consider alternatives to the termination of parental

rights. N.J.S.A. 30:4C-15.1(a)(3). "[A]ssessment of relatives is part of the


                                                                               A-2622-19
                                         18
Division's obligation to consult and cooperate with the parent in developing a

plan for appropriate services that reinforce the family structure." N.J. Div. of

Youth & Fam. Servs. v. K.L.W., 419 N.J. Super. 568, 583 (App. Div. 2011).

      N.J.S.A. 30:4C-12.1(a) requires the Division to initiate a search for

relatives who may be willing and able to provide the care and support required

by the child within thirty days of accepting a child into its care or cus tody. The

Division must assess each interested relative and, if it determines that the

relative is unable or unwilling to care for the child, inform them of its reasons

for a denial of placement. N.J.S.A. 30:4C-12.1(a), (b).

      "It is the policy of [the Division] to place, whenever possible, children

with relatives when those children are removed from the custody of their

parents." N.J. Div. of Youth & Fam. Servs. v. K.F., 353 N.J. Super. 623, 636

(App. Div. 2002). However, there is no presumption in favor of a relative. N.J.

Div. of Youth & Fam. Servs. v. J.S., 433 N.J. Super. 69, 82 (App. Div. 2013).

"[U]ltimately the question is what was in [the child's] best interest[s] based upon

the circumstances as they existed at the time of the final hearing . . . ." N.J. Div.

of Youth & Fam. Servs. v. M.F., 357 N.J. Super. 515, 527 (App. Div. 2003).

      As the Division explained during trial, Jane and Wyatt were not initially

considered as a placement option for Sara in 2017 because Tammy still


                                                                              A-2622-19
                                        19
maintained her parental rights, Sara's maternal grandparents were still being

explored as a potential placement, the Division was attempting to keep Sara and

her siblings together, and Jane and Wyatt's home had not yet been approved by

the Division. Further, as Judge Gaus noted, any delay in reviewing Jane and

Wyatt as a placement option was caused in part by Ken initially denying that he

was Sara's biological father.

      Further, Drs. Singer and Trott both concluded that Sara's placement with

Jane and Wyatt was not in her best interests. Despite documentation of positive

interactions between Sara and her paternal grandparents, Dr. Singer testified that

Sara did not have a meaningful relationship with them, and that separating Sara

from Jenna or Julie would cause significant harm that Jane and Wyatt would not

be able to mitigate.

      Defendant's reliance on A.W., 103 N.J. at 591, is misplaced. In that case,

our Supreme Court articulated the four-prong test later codified in N.J.S.A.

30:4C-15.1(a). Regarding the third prong, the Court noted the "[l]egislative and

judicial policy have dictated that the child's best interests be protected so far as

practicable by providing welfare services to support and maintain the integrity

of the biological family as a living unit." Id. at 608 (citation and internal

quotation marks omitted). One alternative, the court suggested, is placement


                                                                              A-2622-19
                                        20
with relatives "until the parents can resume custody" because then "the child's

needs for stability and attachment are satisfied." Id. at 609 (citation omitted).

      Notably, the Supreme Court in A.W. did not require a child's placement

with relatives if it is not in the child's best interests. Here, the Division and

Judge Gaus considered Jane and Wyatt as potential placements for Sara but ruled

them out as contrary to Sara's best interests. The judge also did not "rel[y] on

inappropriate factors in reaching [the] determination," which was the basis for

remand in A.W. Id. at 617 (reversing the denial of termination and remanding

for "reconsider[ation] by a new fact-finder").

                                        V.

      Finally, Ken argues Judge Gaus gave "undue weight" to Drs. Singer and

Trott's testimony when he concluded that terminating his parental rights would

not do more harm than good. Specifically, he contends Drs. Singer and Trott's

opinions were "flawed" because "[n]either expert reviewed the voluminous

visitation records before rendering [their] opinions . . . ." Additionally, he

argues Drs. Singer and Trott failed to complete a comparative bonding

evaluation. Ken maintains that the court should have followed Dr. Figurelli's

recommendation which "provided the trial court with credible evidence of [Jane




                                                                            A-2622-19
                                       21
and Wyatt's] fitness to care for Sara . . . ." Again, we are not persuaded by any

of these arguments.

      The ultimate question under prong four is "whether, after considering and

balancing the two relationships, the child will suffer a greater harm from the

termination of ties with [their] natural parents than from the permanent

disruption of [the] relationship with [their resource] parents." K.H.O., 161 N.J.

at 355. "[T]he child's need for permanency and stability emerges as a central

factor." Id. at 357; see also F.M., 211 N.J. at 453-54 (holding termination of the

defendant's parental rights would not do more harm than good where the child 's

attachment to the resource parent was stronger than the attachment to the legal

parent); N.J. Div. of Child Prot. & Permanency v. P.D., 452 N.J. Super. 98, 122-

23 (App. Div. 2017) (finding the fourth prong satisfied upon expert testimony

that the severing of the child's relationship with the resource parent would cause

"severe and enduring harm," while the child had "no bond" with the legal

parent). We also consider "the effect of permanently terminating [the child]'s

connection to his [or her] siblings . . . ." In re Guardianship of J.N.H., 172 N.J.

440, 478 (2002).

      Prong four is typically satisfied by expert testimony based on a

comparison of bonding evaluations. See N.J. Div. of Child Prot. & Permanency


                                                                             A-2622-19
                                       22
v. N.C.M., 438 N.J. Super. 356, 371 (App. Div. 2014) (stressing the need for

"well[-]qualified expert" testimony concerning bonding evaluations (quoting In

re Guardianship of J.C., 129 N.J. 1, 19 (1992))); L.J.D., 428 N.J. Super. at 492.

Indeed, to weigh any potential harm from terminating parental rights against a

child's separation from their foster parents, a court must consider expert

testimony on the strength of each relationship. J.C., 129 N.J. at 25.

      Here, Judge Gaus's finding on prong four is fully supported by the record

and, specifically, Drs. Singer and Trott's expert opinions. As noted, Dr. Singer

testified that Sara viewed Julie as her psychological parent and that she would

not experience a negative reaction to losing her relationship with Ken. Dr. Trott

also concluded that Sara would be at risk under Ken's care and also stated that

Sara's bonds with Jenna and Julie "might be the best chance she has to be

inoculated against mental illness in the future." As such, Judge Gaus did not err

by relying on Drs. Singer and Trott's opinions in concluding the Division

satisfied prong four. See N.C.M., 438 N.J. Super. at 371.

      We also disagree with Ken's argument that the court afforded too much

weight to Drs. Singer and Trott's opinions because they did not review previous

visitation reports and did not complete updated bonding evaluations. The weight

to be afforded those experts' opinions was entirely within the court's discretion,


                                                                            A-2622-19
                                       23
which we are satisfied the judge did not abuse. See Cnty. of Middlesex v.

Clearwater Vill., Inc., 163 N.J. Super. 166, 173-74 (App. Div. 1978) ("[T]he

trial judge as the factfinder is not bound by the [testimony] . . . of the experts on

either side . . . [and] may adopt so much of it as appears sound, reject all of it,

or adopt all of it." (Citation and internal quotation marks omitted)). Further,

the visitation reports did not reflect the relationship between Ken and Sara at the

time of either expert's evaluations. Updated bonding evaluations at the time of

trial could not be completed because of the physical manifestation of separation

anxiety that Sara was experiencing.

      Finally, we reject Ken's argument that the court erred in failing to rely

upon Dr. Figurelli's opinions. As noted, Dr. Figurelli's conclusions related only

to Jane or Wyatt's ability to care for a minor child generally. Dr. Figurelli did

not make any findings specific to Jane and Wyatt's ability to care for Sara or her

bests interests because it was beyond the scope of his evaluation.

      In summary, we discern no basis to set aside Judge Gaus's well-supported

and well-reasoned decision to terminate Ken's parental rights. To the extent we

have not addressed any other arguments raised by Ken, it is because we have

concluded they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).


                                                                               A-2622-19
                                        24
Affirmed.




                 A-2622-19
            25